— Ordered entered March 11, 1969, unanimously reversed, with costs, and motion to stay arbitration granted. Memorandum: This appeal presents for construction certain provisions of a collective bargaining agreement substantially the same as those passed upon by this court in Central Steel Erecting Co. v. Mohawk Val. Dist. Council (33 A D 2d 876). Appellant contractor assigned performance of certain work (stipping of forms) to members of another union (Laborers International). Respondent representing a carpenter’s union contended that the work should have been assigned to his union. The collective bargaining agreement (art. XI) bound the parties to this proceeding to submit to arbitration, with stated exceptions, by Hew York State Mediation Service of any question relating to its violation. One of the stated exceptions was a “jurisdictional question.” The contract elsewhere (art. I, par. 6) provided that “all jurisdictional disputes which may arise under this agreement” should be submitted to the Hational Joint Board for the Settlement of Jurisdictional Disputes (Hational Joint Board). We conclude that such board had jurisdiction of the present dispute and not the Hew York State Mediation Service under article XI of the agreement. Indeed, the record before us discloses that the dispute was submitted to the Hational Joint Board which accepted jurisdiction thereof. While paragraph 16 of article VII of the contract, as contended by respondent, may have provided that the carpenters were to perform the work in question, the ensuing dispute was a jurisdictional one and not one arbitrable pursuant to the clause of the contract relating to disputes other than those specifically excepted therein. (Appeal from order of Oneida Special Term directing arbitration.) Present — Marsh, J. P., Witmer, Bastow and Henry, JJ.